DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Applicant’s election of Clostridium bacteria in the reply filed on 08/24/2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).  Clostridium aceticum, Clostridium acetobutylicum, Clostridium acetobutylicum P262 (DSM 19630 of DSMZ Germany), Clostridium autoethanogenum (DSM 19630 of DSMZ Germany), Clostridium autoethanogenum (DSM 10061 of DSMZ Germany), Clostridium autoethanogenum (DSM 23693 of DSMZ Germany), Clostridium autoethanogenum (DSM 24138 of DSMZ Germany), Clostridium carboxidivorans P7 (ATCC PTA-7827), Clostridium coskatii (ATCC PTA-10522), Clostridium drakei, Clostridium ljungdahlii PETC (ATCC 49587), Clostridium ljungdahlii ER12 (ATCC 55380), Clostridium ljungdahlii C-01 (ATCC 55988), Clostridium ljungdahlii 0-52 (ATCC 55889), Clostridium magnum, Clostridium pasteurianum (DSM 525 of DSMZ Germany), Clostridium ragsdalei P11 (ATCC BAA-622), Clostridium scatologenes, Clostridium thermoaceticum, Clostridium ultunense, acetogenic bacteria, Aceto bacterium bacteria, Acetogenium kivui, Acetoanaerobium noterae, Alkalibaculum bacchi CP11 (ATCC BAA-1772), Blautia producta, Butyribacterium methylotrophicum, Caldanaerobacter subterraneous, Caldanacrobacter subterraneous pacificus, Carboxydothermus hydrogen, Desulfotomaculum kuznetsovii, Eubacterium limosum, Geohacter sulfetrreducens, Methanosarcina acetivorans, Methanosarcina harkeri, Moorella thermoacetica, Moorella themoautotrophica, Oxohacter pfennigii, Peptostreptococcus productus, Ruminococcus productus, Thermoanaerobacter kivui, and Clostridium Stick-landii. are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL

2.	Claims 1-12 and Clostridium bacteria are under consideration in this Office Action.



Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
4.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

5.	Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the phrase “control algorithm to adjust the gaseous substrate addition rate” which renders the claim vague and indefinite since the specific details of the control algorithm are not known and not recited in the claim.  Dependent claims 2-12 are also rejected because they do not correct the defect.



Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

7.	Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over WO2011002318 (01/06/2011; PTO 892) in view of US20160281114 (09/29/2016; PTO 892) and Fernandez-Delgado et al.  (J. Mach. Learn. Res. 15 (2014) 3133–3181; PTO 892).

WO2011002318 teaches a method of optimising supply of a substrate comprising CO to a bioreactor, wherein the substrate is fermented to produce products including one or more alcohol(s) and/or acid(s) by a culture of one or more carboxydotrophic microorganisms, the method including determining acid levels in the bioreactor at a first time point and a second time point, wherein a change in acid level between the first and second time points results in a change in substrate supply, wherein an increase in acid level between the first and second time points results in an increase in substrate supply and a decrease in acid level between the first and second time points results in a decrease in substrate supply.  WO2011002318 teaches a method of increasing efficiency of fermentation of a substrate comprising CO in a bioreactor, by a culture of one or more carboxydotrophic microorganisms, to produce products including acid(s) and/or alcohol(s), wherein the substrate is provided such that acid levels are maintained between predetermined threshold concentrations in the bioreactor, wherein the substrate supply is automatically controlled in response to changes in acid levels, acid levels are maintained between predetermined threshold concentrations of 1-lOg/L fermentation broth, acid levels are maintained between predetermined threshold concentrations of 2-8g/L fermentation broth, and acid levels are determined by measuring pH of the culture.  WO2011002318 teaches a method of determining an optimum substrate supply level and/or range, the method including providing a substrate to a culture of one or more carboxydotrophic microorganisms in a bioreactor, at or substantially toward a level such that a desired ratio of alcohol: acid products is produced by fermentation of a substrate comprising CO, wherein products are produced in a ratio of at least 2:1 alcohol(s) to acid(s) or in a ratio of at least 3:1 alcohol(s) to acid(s).  WO2011002318 teaches a method of improving efficiency of microbial fermentation of a substrate comprising CO, by a microbial culture comprising one or more carboxydotrophic microorganisms, to produce products including acid(s) and/or alcohol(s), the method including providing the substrate such that H2 is produced by the microbial culture, wherein the substrate is provided such that H2 is produced at a level of at least 1.0 mol% of the substrate fermented by the microbial culture; the fermentation is continuous; the acid is acetate; the alcohol is ethanol; the substrate is gaseous; and the substrate comprises a gas obtained as a by-product of an industrial process selected from the group consisting of ferrous metal products manufacturing, non-ferrous products manufacturing, petroleum refining processes, gasification of biomass, gasification of coal, electric power production, carbon black production, ammonia production, methanol production and coke manufacturing.  WO2011002318 teaches that in the methods the microorganism is selected from the group consisting of Clostridium, Moorella, Pyrococcus, Eubacterium, Desulfobacterium, Carboxydothermus, Acetogenium, Acetobacterium, Acetoanaerobium, Butyribaceterium and Peptostreptococcus; and wherein the microorganism is Clostridium autoethanogenum, Clostridium ljungdahli, Clostridium ragsdalei or Clostridium carboxydivorans.  WO2011002318 teaches that in the methods the supply rate of CO is controlled by the behavior of theacid (acetic acid) concentration where an increase of the acid concentration results in an increase of the substrate flow and vice versa.  See entire publication and claims especially claims 1-23 and Examples 1-6.  The teachings of the reference differ from the claims in that the reference does not teach the control algorithm recited in the claims.

US20160281114 teaches system and method for feedback control of gas supply for ethanol production via syngas fermentation using ph as a key control indicator.  US20160281114 teaches a method of ethanol production via syngas fermentation comprising the steps of: a. selecting an acetogenic microbial culture with solventogenic potential; b. selecting a pH set point; c. selecting a medium supportive of said acetogenic bacterial culture; d. selecting a feed gas; e. providing said medium to a bioreactor; f. providing a flow of said feed gas to said bioreactor at a first rate; g. operating said bioreactor to mix together said feed gas and medium; h. determining a pH of said provided medium and said feed gas within said bioreactor; i. if said determined pH is greater than said pH set point, decreasing said flow of said feed gas to said bioreactor to a rate lower than said first rate; j. if said determined pH is less than said pH set point, increasing said flow of said feed gas to said bioreactor to a rate higher than said first rate; and, k. continuing to perform at least steps (f) through (j) until a quantity of said ethanol is produced.  US20160281114 teaches that step (b) comprises the step of selecting a pH set point between 4.7 pH and 5.0 pH; step (h) comprises the step of: if said determined pH is greater than said pH set point by more than 0.1 pH, decreasing said flow of gas to said bioreactor to a rate lower than said first rate; step (i) comprises the step of, if said determined pH is less than than said pH set point by more than 0.1 pH, increasing said flow of gas to said bioreactor to a rate higher than said first rate; said feed gas comprises 70% or more of CO plus H2; and the bioreactor is a CSTR bioreactor.  US20160281114 teaches a method of fermentation to produce a fermentation product, comprising the steps of: a. selecting an acetogenic microbial culture with solventogenic potential; b. selecting a pH set point; c. selecting a medium supportive of said acetogenic bacterial culture; d. selecting a feed gas; e. providing said medium to a bioreactor; f. providing a flow of said feed gas to said bioreactor at a first rate; g. operating said bioreactor to mix together said feed gas and medium; h. determining a pH of said provided medium and said feed gas within said bioreactor; i. if said determined pH is greater than said pH set point, decreasing said flow of said feed gas to said bioreactor to a rate lower than said first rate; j. if said determined pH is less than said pH set point, increasing said flow of said feed gas to said bioreactor to a rate higher than said first rate; and, k. continuing to perform at least steps (g) through (j) until an acceptable quantity of the fermentation product is produced.  US20160281114 teaches that step (b) comprises the step of selecting a pH set point between 4.7 pH and 5.0 pH; step (h) comprises the step of: if said determined pH is greater than said pH set point by more than 0.1 pH, decreasing said flow of gas to said bioreactor to a rate lower than said first rate; step (i) comprises the step of, if said determined pH is less than than said pH set point by more than 0.1 pH, increasing said flow of gas to said bioreactor to a rate higher than said first rate; the feed gas comprises 70% or more of CO plus H2; the bioreactor is a CSTR bioreactor; and the fermentation product is ethanol.  US20160281114 teaches a method of ethanol production via syngas fermentation, comprising the steps of: a. selecting an acetogenic microbial culture with solventogenic potential; b. selecting a pH set point; c. selecting a medium supportive of said acetogenic bacterial culture; d. selecting a feed gas; e. providing said medium to a bioreactor; f. providing a flow of said feed gas to said bioreactor; 
g. operating said bioreactor to mix together said feed gas and medium; h. determining a pH of said provided medium and said feed gas within said bioreactor; i. if said determined pH is greater than said pH set point, decreasing said flow of said feed gas to said bioreactor; j. if said determined pH is less than said pH set point, increasing said flow of said feed gas to said bioreactor; and k. continuing to perform at least steps (f) through (j) until a quantity of said ethanol is produced.  See entire publication and claims especially claims 1-14 and paragraphs [0013] – [0015].

Fernandez-Delgado et al. teaches and reviews machine learning (ML) algorithms that are widely used where in particular, RFs, SVMs, and NNs are the three families considered the most accurate by the ML community (see entire publication especially Results and Discussion section, Conclusion section, and  pages  3154-3175

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to make the claimed invention by incorporating the method steps, parameters and/or conditions of the teachings of US20160281114,  including control CO gas supply in response to indirect pH measurement of acid where pH above setpoint equals acid below setpoint leads to flow reduction, into the method of WO2011002318 and use the machine learning (ML) algorithms of Fernandez-Delgado et al.  to obtain at the recited algorithm, formula, constant, rate, time, and concentration of carboxylic aid and carboxylates for producing fermentation products including ethanol.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to obtain a simple and efficient process for producing products including 100 g ethanol/ (L-day) by applying ML algorithms to optimize and adjust the gaseous substrate addition rate.  It would have been obvious to use any of the analytical techniques recited in claims 7 and 8 as routine optimization and/or desired in order to measure carboxylic acid concentration in the permeate formed in the fermentation broth.  It would have been obvious to maintain the pH in the method recited in claim 12 as routine optimization and/or desired in order to have efficient production of product ethanol from gaseous substrate.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because fermentation methods for producing products from gaseous substrate using Clostridium bacteria and ML algorithms are known in the art as shown by the reference teachings.  Hence, the claimed invention as a whole is prima facie obvious.



Double Patenting
8.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

9.	Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application 17159614 in view of WO2011002318 (01/06/2011; PTO 892), US20160281114 (09/29/2016; PTO 892), and Fernandez-Delgado et al.  (J. Mach. Learn. Res. 15 (2014) 3133–3181; PTO 892).  Although the conflicting claims are not identical, they are not patentably distinct from each other for the following reasons.

	The claims and/or specification of the copending application teach a process comprising: providing a gaseous substrate comprising CO2 to a bioreactor; providing acetogenic bacteria and medium to the bioreactor to provide a fermentation broth; providing sodium ions to the bioreactor through one or more sodium ion sources; fermenting the gaseous substrate with the acetogenic bacteria in the fermentation broth to produce one or more organic acids; and controlling a butyric acid to an acetic acid ratio by controlling the pH of the fermentation broth; wherein a ratio of the butyric acid to acetic acid concentration increases when the pH of the fermentation broth decreases, and the ratio of butyric acid to acetic acid concentration decreases when the pH of the fermentation broth increases, wherein the acetogenic bacteria includes a sodium translocating ATPase that is active during fermentation in the bioreactor, and wherein the sodium ions are provided so that Na' is maintained between 1000 to 11000 ppm (g/g) in culture broth.

	The teachings of the references have been stated above.
	
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the references to make the claimed invention by incorporating the method steps, parameters and/or conditions of the teachings of US20160281114 and WO2011002318,  including control CO gas supply in response to indirect pH measurement of acid where pH above setpoint equals acid below setpoint leads to flow reduction, into the method of the copending application and use the machine learning (ML) algorithms of Fernandez-Delgado et al.  to obtain at the recited algorithm, formula, constant, rate, time, and concentration of carboxylic aid and carboxylates for producing fermentation products including ethanol.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Conclusion

10.	No claims are allowed.

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652